Citation Nr: 0302364	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to July 
1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision, which 
determined that the veteran was totally and permanently 
disabled for pension purposes and that his disabilities 
warranted special monthly pension benefits at the housebound 
rate (but not at the aid and attendance rate).  

In a December 1998 letter, notifying the veteran of the 
decision, the RO stated that, although his disability was 
such that he was entitled to pension and special monthly 
pension benefits, his income was excessive to be eligible for 
receipt of those benefits.  

In March 2001, the veteran testified at a hearing held in 
Washington, D.C., before the undersigned Member of the Board, 
who has been designated to make the final disposition of this 
proceeding for VA.  

In April 2001, the Board remanded this case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's formal claim for improved (nonservice-
connected) pension benefits was received in August 1998.  

2.  The veteran's countable annual income for VA purposes was 
in excess of $10,591 for the period of July 1998 through 
November 1998, $10,729 for the period of December 1998 
through November 1999, $10,987 for the period of December 
1999 through November 2000, $11,372 for the period of 
December 2000 through November 2001, and $11,679 for the 
period of December 2001 through November 2002, for improved 
pension with special monthly pension benefits at the 
housebound rate for a veteran with no dependents.  

3.  The veteran's countable annual income for VA purposes was 
in excess of $15,524 for the period of March 2001 through 
November 2001, and $15,945 for the period beginning December 
2001, for improved pension with special monthly pension 
benefits at the aid and attendance rate for a veteran with no 
dependents.  



CONCLUSION OF LAW

The veteran's countable income is excessive for payment of 
improved pension benefits.  38 U.S.C.A. § 1521(a),(b) (West 
1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Factual Background

The veteran served on active duty from September 1948 to July 
1952.  

In July 1998, the RO received from the veteran an informal 
claim for nonservice-connected pension benefits.  

In August 1998, the RO received from the veteran VA Form 21-
527, Income-Net Worth and Employment Statement, indicating 
that he became totally disabled in 1997.  He also reported 
monthly income of $1,000 from the U.S. Civil Service and 
expected annual income of $144 in interest and dividends for 
the 12 month period from the date the claim was filed.  

In an October 1998 decision, the RO determined that the 
veteran was totally and permanently disabled for pension 
purposes and that his disabilities warranted special monthly 
pension benefits at the housebound rate (but not at the aid 
and attendance rate).  

In a December 1998 letter, notifying the veteran of the 
decision, the RO stated that, although his disability was 
such that he was entitled to pension and special monthly 
pension benefits, his income was excessive to be eligible for 
receipt of those benefits.  

At a March 2001 Board hearing, the veteran testified that he 
had medical expenses at the VA in that he was paying a co-
payment for medication.  He estimated that he paid $250 last 
year for medication.  He also said that his gross income per 
month was about $400.  

The veteran's representative claimed that the veteran should 
be considered for a higher rate of pension benefits based on 
the need for aid and attendance.  The representative also 
stated that the record was not complete with regard to the 
veteran's medical expenses.  
 
In April 2001, the Board remanded this case to the RO for 
additional development.  

In a May 2001 letter, the RO requested the veteran to furnish 
current information concerning his income, unreimbursed 
medical expenses, and all other expenses.  The RO supplied 
him with forms (VA Forms 21-0516-1 and 21-8416) on which to 
report such information.  The veteran did not reply to this 
request.  

In August 2001, the veteran submitted documents regarding his 
payment of co-payments at the VA Medical Center (VAMC).  The 
records indicate that in July 2001 the veteran paid a medical 
bill for drug prescriptions in the total amount of $74.95 
(consisting of a previous balance of $60.15 and charges of 
$14.80 for the month of June 2001).  

The records also include an affidavit from a pharmacy 
supervisor at the VAMC, who indicated that the veteran's co-
payment at the pharmacy was $2 for each month's supply of 
medicine, that he had erroneously been charged a co-payment 
on numerous occasions beginning in February 1997, and that 
all erroneously charged co-payments have since been removed 
from the veteran's bill.  

In June 2002, the RO contacted the Civil Service 
Administration to verify the veteran's gross monthly civil 
service payments.  It was noted that the rates were $1,292 
effective in December 1998, $1,323 effective in December 
1999, $1,369 effective in December 2000, and $1,405 effective 
in December 2001.  It was noted that the only deduction was 
for taxes, and that, although the rates were effective in 
December, the veteran received the increase beginning in the 
following January payment.  

In a June 2002 letter, the RO requested the veteran to 
complete and return VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, and 21-8416, Medical Expense 
Report, in connection with his appeal.  The veteran did not 
reply to this request.  

In August 2002, the RO contacted the Office of Personnel 
Management (OPM) Retired Pay Center to verify the veteran's 
gross monthly civil service payments.  It was noted that he 
received $1,323 effective in December 1999, $1,369 effective 
in December 2000, and $1,405 effective in December 2001.  It 
was noted that only federal taxes were deducted.  

In regard to monthly payments effective December 1996 and 
1997, OPM stated that the information could not be provided 
without the veteran's signed release.  It was noted that 
increases in payments were received the following January 
after the effective date.  It was also noted that increases 
for December 1996 and 1997 were 2.9 percent and 2.1 percent, 
respectively.  

In a September 2002 letter, the RO notified the veteran that 
it continued to deny his claim for improved pension based on 
the need for aid and attendance.  The RO stated that his 
claim was previously denied in October 1998 and that he again 
raised the issue in a Board hearing in March 2001; however, 
the RO informed him that his income was still over the limit 
for pension benefits even at the aid and attendance rate.  


B.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) and 
the implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)) provide, among other 
things, that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  In any event, it appears that no 
further development is needed to enable the veteran to prove 
his claim, as VA has fundamentally complied with the duty-to-
assist requirement of the VCAA.  The veteran has submitted 
evidence concerning his income and medical expenses and has 
presented testimony at a hearing.  

The Board also finds that there has been fundamental 
compliance with the notice provisions of the VCAA.  The 
veteran was notified by the RO in December 1998 that his 
claim had been denied because his income was excessive for VA 
pension purposes.  

The RO also issued a Statement of the Case in September 1999 
and a Supplemental Statement of the Case in August 2002, 
notifying the veteran of the law and regulations governing 
pension eligibility, to include the legally prescribed annual 
income limitations.  He has been advised of the evidence 
considered in connection with his appeal, as well as the 
evidence potentially probative of the claim.  

The veteran has been notified of the enactment of the VCAA 
(in the Board remand of April 2001) and has been afforded an 
opportunity to submit additional evidence and argument in 
support of his claim.  The veteran has not alleged that 
further action on the part of VA is required by the VCAA or 
otherwise.  The Board will therefore proceed to a discussion 
of the merits of the veteran's claim.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

The maximum annual rate of nonservice-connected pension 
including special monthly pension benefits at the housebound 
rate for a veteran with no dependents is $10,591 effective 
December 1997, $10,729 effective December 1998, $10,987 
effective December 1999, $11,372 effective December 2000, and 
$11,679 effective December 2001.  See 38 C.F.R. § 3.23(a)(3); 
VA Manual M21-1, Part I, Appendix B.

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Civil service 
annuity income is not specifically excluded under 38 C.F.R. § 
3.272, nor is interest and dividends.  Such incomes are 
therefore included as countable income.  Medical expenses in 
excess of 5 percent of the maximum annual pension rate, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

The Board first notes that the veteran's initial claim was 
received in July 1998.  Thus, the effective date of an award 
of pension benefits, if warranted, would be the date of 
receipt of the claim, i.e., July 31, 1998.  38 C.F.R. § 
3.400(b)(1)(ii).

After a careful review of the evidence and using the above 
guidelines, the Board concludes that the veteran's countable 
income was excessive for payment of VA improved pension 
benefits.  

The Board has reviewed the income statements submitted by the 
veteran, together with other evidence and testimony regarding 
his income and expenses.  The veteran reported on his August 
1998 claim that he received monthly income of $1,000 from the 
Civil Service, and he testified in March 2001 that his 
monthly income was $400.  Despite two requests from the RO, 
he has not submitted any evidence since March 2001, in order 
to clarify the amount of his monthly income.  

The RO contacted the Civil Service Administration (and OPM), 
who confirmed that the veteran's monthly payments beginning 
in January 1999, 2000, 2001 and 2002, respectively, were 
$1,292, $1,323, $1,369 and $1,405.  Also, his monthly payment 
beginning in January 1998 was $1,265 (after calculating the 
known percentage increase for Civil Service benefits 
effective in December 1997).  

Thus, the veteran's calculated annualized income was $15,180, 
$15,504, $15,876, $16,428, and $16,860, for 1998 through 
2002.  In consideration of this, his income is clearly above 
the maximum annual rates for improved pension with special 
monthly pension benefits at the housebound rate for a veteran 
with no dependents.  

In regard to consideration of unreimbursed medical expenses, 
the veteran has also failed to furnish a clear account of 
such expenses, despite two requests from the RO.  He 
testified in March 2001 that he had unreimbursed expenses of 
approximately $250 for medication for the previous year.  
Other evidence in the claims file shows that he pays the VAMC 
a co-payment of $2 for each monthly prescription.  

There is no evidence in the claims file to show that his 
annual unreimbursed medical expenses exceeded $250 in any one 
year.  This amount is not in excess of 5 percent of the 
maximum annual pension rate for any period at issue.  Thus, 
there are no unreimbursed medical expenses to exclude from 
the veteran's income.  

It is noted that, at the Board hearing in March 2001, a claim 
for improved pension with special monthly pension benefits 
based on the need for aid and attendance was made (the RO 
subsequently denied the claim).  The maximum annual rate of 
nonservice-connected pension including special monthly 
pension benefits at the aid and attendance rate for a veteran 
with no dependents is $15,524 effective in December 2000, and 
$15,945 effective in December 2001.  See 38 C.F.R. § 
3.23(a)(2); VA Manual M21-1, Part I, Appendix B.  

With Civil Service income of $16,428 and $16,860, for 2001 
and 2002, the veteran's income is clearly above the maximum 
annual rates for improved pension with special monthly 
pension benefits that would be payable at the aid and 
attendance rate.  

In sum, the veteran's countable income has always exceeded 
the legislated maximum annual pension rate for the periods of 
time in question, and this is so even with consideration of 
exclusion of medical expenses reported by the veteran (as 
noted, there were no exclusions).  The Board is not free to 
ignore the legislative monetary limits imposed on eligibility 
for pension benefits.  

The Board finds that there is no interpretation of the facts 
of this case which will support a legal basis for favorable 
action with regard to the veteran's claim.  Since the law is 
dispositive, the claim must be denied on the basis of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

The Board is empathetic to the veteran's situation but is 
unable to grant pension benefits at this time.  Should his 
income change in the future, or should he incur significant 
out-of-pocket medical expenses, he is encouraged to submit 
another application to the RO for consideration of 
nonservice-connected pension benefits.  

At the present time, however, he does not meet the income 
criteria to be eligible for pension benefits.  Accordingly, 
the appeal must be denied by operation of law.  



ORDER

As the veteran's income is excessive for payment of VA 
improved pension benefits, the appeal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

